     Case 2:21-mj-30252-DUTY ECF No. 4, PageID.13 Filed 05/28/21 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                         Criminal No. 21-mj-30252
v.

JASON MICHAEL BONIN,

             Defendant.
                                                                 /

            MOTION TO UNSEAL COMPLAINT, ARREST WARRANT
                           AND AFFIDAVIT

       The United States of America, by its undersigned attorneys, respectfully requests

the court to unseal the Complaint, Warrant of Arrest, and Affidavit for complaint for the

following reasons:

       1.    That the defendant has been arrested on the complaint by law enforcement

officers.

       2.    That the United States is no longer apprehensive that the defendant may

flee prior to appearance on the complaint.

                                         Respectfully submitted,

                                         SAIMA S. MOHSIN
                                         Acting United States Attorney

                                         s/Benjamin C. Coats
                                         Benjamin C. Coats
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
May 28, 2021                             734-226-9734
     Case 2:21-mj-30252-DUTY ECF No. 4, PageID.14 Filed 05/28/21 Page 2 of 2


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                       Criminal No. 21-mj-30252
v.

IN RE: SEALED MATTER

             Defendant.
                                                         /

            ORDER TO UNSEAL COMPLAINT, ARREST WARRANT
                          AND AFFIDAVIT

       IT IS HEREBY ORDERED that the complaint, warrant for arrest, and affidavit for

complaint be UNSEALED.




                                       s/Curtis Ivy, Jr.
                                       Honorable Curtis Ivy, Jr.
                                       United States Magistrate Judge


Dated: May 28, 2021
